OPINION — AG — ** CANDIDATES — NO OPPOSITION — BALLOT — NAME ** IN MAYES COUNTY ALL OF THE NOMINEES OF THE DEMOCRATIC PARTY FOR COUNTY OFFICE WHO ARE REQUIRED TO BE VOTED THROUGHOUT THE COUNTY AT LARGE, HAVE NO OPPOSITION IN THE GENERAL ELECTION. YOU STATE THAT ONLY ONE NOMINEE IN COUNTY COMMISSIONER DISTRICT NO. 3 HAS OPPOSITION; DOES THE COUNTY ELECTION BOARD HAVE TO PRINT COUNTY BALLOTS WHERE ALL COUNTY CANDIDATES ARE UNOPPOSED IN THE GENERAL ELECTION EXCEPT THE CANDIDATES IN THE ONE COMMISSIONERS DISTRICT ? — AFFIRMATIVE (ELECTION) CITE: 26 O.S. 162 [26-162], 26 O.S. 166 [26-166], 26 O.S. 167 [26-167] (RANDELL S. COBB)